Citation Nr: 0209995	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  00-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than April 22, 1999 
for the grant of a 100 percent disability rating for 
rheumatic heart disease.

[The appellant's claim of clear and unmistakable error in a 
March 1955 Board decision is the subject of a separate Board 
decision.] 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active military service from September 1947 
to May 1950.

This matter was last before the Board of Veterans' Appeals 
(the Board) in August 2001, on appeal of a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO) which determined that the 
appellant was entitled to an effective date of April 23, 1999 
for the grant of a 100 percent disability rating for 
rheumatic heart disease.  In its August 2001 decision, the 
Board determined that  an effective date of April 22, 1999, 
but not earlier, was warranted for the grant of a 100 percent 
rating for rheumatic heart disease.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
order dated February 1, 2002 and pursuant to VA's unopposed 
motion, the Court vacated the Board's August 2001 decision to 
the extent that it denied an effective date earlier than 
April 22, 1999 for the grant of the 100 percent disability 
rating for rheumatic heart disease.  The Court remanded the 
appellant's claim to the Board for readjudication.    

By letter dated in April 2002, the appellant was advised that 
his case had been received by the Board and that he was being 
afforded a period of 90 days within which to submit 
additional evidence and argument in support of his claim.  
The appellant subsequently forwarded certain medical records 
to the Board.  In July 200, the appellant's accredited 
representative submitted a brief to the Board.


FINDINGS OF FACT

1. An unappealed July 1956 rating decision denied entitlement 
to a rating in excess of 30 percent for rheumatic heart 
disease.

2. Thereafter, a claim for an increased rating for rheumatic 
heart disease was not received at the RO until April 23, 
1999.

3. A June 1999 rating decision granted a 100 percent 
schedular evaluation for rheumatic heart disease, effective 
April 23, 1999.

4. It is factually ascertainable that an increase in severity 
of the appellant's rheumatic heart disease occurred on April 
22, 1999, but no earlier.


CONCLUSION OF LAW

The criteria for an effective date of April 22, 1999 for the 
grant of a 100 percent rating for rheumatic heart disease, 
and no earlier, have been met.  38 U.S.C.A. § 5110 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to an effective date 
earlier than April 23, 1999 for the assignment of a 100 
percent disability rating for his service-connected rheumatic 
heart disease.  As noted in the Introduction, in a decision 
dated August 22, 2001, the Board determined that an effective 
date one day earlier, April 22, 1999, was warranted.  The 
Board's August 2001 decision has been vacated via the 
February 1, 2002 Court order to the extent that it denied an 
effective date earlier than April 22, 1999 for the grant of a 
100 percent rating for rheumatic heart disease. 

This case was remanded by the Court based on an unopposed 
motion by counsel for the Secretary of VA.  In essence, 
citing Hazan v. Gober, 10 Vet. App. 511 (1997), the Secretary 
believed that medical treatment records dating from 1990 
should be obtained.  In a letter dated April 5, 2002, the 
Board wrote to the appellant, inviting the submission of 
additional evidence.  In response, the appellant submitted a 
large quantity of medical evidence to the Board, including 
the 1990 treatment records.  

The Board wishes to make it clear that it is cognizant of  
the Court's decision in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991) [in proceeding with a decision on the merits 
of an appellant's claim subsequent to remand, the Board is to 
fully readjudicate the issue on appeal in accordance with 
Court's directives, and such is not "merely for the purposes 
of rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A (Court) remand is meant to entail a critical 
examination of the justification for the decision."].  

Preliminary matter: the VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)].  This law redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board initially observes that its August 2001 decision, 
which was appealed to the Court, contained a detailed 
discussion of the VCAA.  See the Board's August 22, 2001 
decision, pages 8-11.  The Board has carefully studied the 
record before the Court and finds no hint that either party 
or the Court itself believes that the VCAA was not fully 
complied with, with the exception of the 1990 St. Vincent's 
Hospital records, which are the focus of the Board's current 
decision.  Nonetheless, per Fletcher the Board has examined 
the record in its entirety and for reasons explained 
immediately below finds that the provisions of the VCAA have 
been effectively complied with.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The appellant was notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, in various 
correspondence from the RO.  As was noted by the Board in 
August 2001, the appellant was apprised of the applicable law 
and the evidence of record in every adjudicative decision 
made during the pendency of the claim.  See RO letters of 
July 12 and October 18, 1999; and Statement of the Case 
issued on December 18, 1999.  That the appellant knew of the 
specific deficiencies in his claim and how and what evidence 
could be adduced in its substantiation cannot be doubted.  
Although the Board's August 2001 decision has been vacated 
and is no longer of efficacy as a dispositive finding, it 
nonetheless remains a matter of record.  Examination of the 
decision reveals that the Board fully set forth the pertinent 
law and regulations relative to the establishment of 
effective dates, and provided the appellant with an extensive 
discussion of how the evidence of record did not then 
substantiate his claim.  

Moreover, the appellant is shown to have received copies of 
VA's motion to the Court, which noted that he was not opposed 
to such action, as well as a copy of the Court's order.  The 
former document clearly details that the Board was then 
directed to readjudicate the claim after receipt of private 
medical records reflecting previous care for the service-
connected cardiac disorder.  Subsequent to the Court's 
remand, the appellant provided such records and reargued the 
merits of his case.   

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
discussions in the rating decision, the Statement of the 
Case, and its decision of August 2001 informed the appellant 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

Because the issue in this matter necessarily involves the 
determination of the point at which the appellant became 100 
percent disabled due to his cardiac disorder, at some point 
prior to 1999, a contemporaneous medical examination of the 
appellant would not be relevant.   

In June 2002, the appellant submitted directly to the Board a 
substantial amount of medical evidence, including medical 
reports relative to a 1990 hospitalization for a cardiac 
disorder - the specific information not of record at the time 
of the Board's August 2001 decision, and which absence was 
the sole cause of the Court's remand in February 2002.  The 
Board is thus of the opinion that receipt of this information 
completes the record for appellate review in accordance with 
the VCAA.  The appellant has not contended otherwise.

Factual background

The record reflects that service connection for rheumatic 
heart disease was granted in September 1950, evaluated as 60 
percent disabling, effective June 1, 1950.  The assigned 
disability rating was reduced to 30 percent disabling, 
effective October 11, 1954, by an August 1954 rating 
decision.  That rating decision was based on the report of a 
July 1954 VA examination which, incidentally, noted that the 
appellant was not under the regular care of a physician for 
his service-connected disability.

The appellant duly appealed the August 1954 rating decision 
to the Board.  In a March 1955 decision, the Board concluded, 
based on the report of the July 1954 VA examination, as well 
as statements from two physicians dated in August 1954 and 
November 1954, that the evidence at that time did not show 
that the appellant's rheumatic heart disease was disabling to 
a degree in excess of 30 percent.

The appellant sought an increased disability rating by 
statement received on April 23, 1999, and indicated that he 
had undergone surgery in 1990 for his service-connected 
disability at St. Vincent's Hospital.  In June 2002, the 
appellant provided records of this hospitalization.  In a 
post-operative report authored by J.J.S., M.D., it was noted 
that in July 1990, the appellant underwent replacement of the 
aortic and mitral valves with mechanical prostheses.  It was 
noted that the appellant had a longstanding history of 
rheumatic heart disease.  In a follow-up letter dated in 
August 1990, Dr. S. reported that the appellant had been 
discharged from the hospital 10 days after completion of the 
procedure, and that the physician was "very pleased" with 
the anatomic result from the operation.  

The appellant underwent a VA examination in June 1999.  It 
was noted that the appellant had undergone surgery in 
association with his rheumatic heart disease in July 1990 at 
St. Vincent's Hospital, and that the appellant was then 
complaining of dyspnea, fatigue, dizziness, shortness of 
breath, weakness and angina.

In a June 1999 rating decision, based on the report of the 
June 1999 VA examination, the RO increased the evaluation 
assigned the appellant's service-connected rheumatic heart 
disease to 100 percent disabling, effective April 23, 1999, 
the date of the appellant's claim of entitlement to an 
increased disability rating.

In a June 1999 statement, the appellant alleged that his 
heart condition had slowly deteriorated since service, and he 
reiterated that he underwent heart surgery in July 1990 and 
had a pacemaker insertion in April 1999 at St. Vincent's 
Hospital. Submitted with his statement were private medical 
records dated in April 1999.  The private medical records 
show that the appellant underwent an echocardiographic report 
on April 22, 1999, which showed that he had normally 
functioning aortic and mitral valve prostheses; preserved 
left ventricular systolic function and mild concentric left 
ventricular hypertrophy; right ventricular enlargement; 
moderate tricuspid and trace pulmonic regurgitation; biatrial 
enlargement; and no pericardial effusion.  The records show 
that he also underwent an exercise treadmill test on April 
22, 1999, at which time he reached a total metabolic 
equivalent (MET) of 4.6.  The appellant had to stop the test 
after 92 seconds secondary to extreme shortness of breath.  
The examiner's impression was good exercise tolerance, with 
no arrhythmia and no remarkable electrocardiograph changes. 

The records show that later in April 1999, the appellant 
received a permanent pacemaker implant based on a diagnosis 
of congestive heart failure and atrial fibrillation.

In an April 2000 letter, C.E.H., Jr., M.D., reported that he 
had provided the appellant cardiac care since November 1984, 
and that over "the first [four to five] years" of such 
care, the appellant was significantly disabled, but he 
remained stable.  Dr. H. reported that in late 1989 or 1990, 
the appellant developed progressive worsening of symptoms, 
eventually requiring double valve replacement of the aortic 
and mitral valve.  After the procedure, the appellant 
continued to have dyspnea with exertion and variably 
additional symptoms of dizziness, lower extremity edema and 
shortness of breath with exertion.  The physician stated that 
in 1999, these symptoms worsened and that "[a]t this point 
he once again stabilized
. . . and he has periodic swelling and he has shortness of 
breath with mild exertion.  He continues to have dizzy 
spells."  In a letter dated June 4, 2002, Dr. H. reiterated 
what he previously stated.  In particular, Dr. H. stated that 
after by pass surgery in June 1990 "[f]or a period of time he 
was symptomatically improved, by once again by 1999 he began 
to demonstrate further symptoms of congestive heart failure 
and cardiac arrhythmia."  

The Board's August 2001 decision granted the appellant an 
effective date of April 22, 1999.  The subsequent procedural 
history of this case has been set forth above and will not be 
repeated.

Pertinent law and regulation

Effective dates - increased ratings

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400(o) (2001).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) 
(2001).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 C.F.R. § 3.151 (2001).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a) (2001).

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought. 38 C.F.R. § 
3.157(b)(1) (2001).  The date of receipt of evidence from a 
private physician or layman will be accepted when the 
evidence furnished is within the competence of the physician 
or lay person and shows the reasonable probability of 
entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2001).  
The date of receipt by VA of examination reports, clinical 
records and transcripts of records will be accepted as the 
date of receipt of a claim if received from State, county, 
municipal, recognized private institutions, or other 
Government hospitals, where such records are submitted by or 
on behalf of the claimant and entitlement is shown.  38 
C.F.R. § 3.157(b)(3) (2001).



Diagnostic criteria

The appellant's service-connected rheumatic heart disease is 
rated under 38 C.F.R. § 4.104, Diagnostic Code 7000 [valvular 
heart disease (including rheumatic heart disease)].

Effective January 12, 1998, the criteria for rating 
cardiovascular disorders were amended and new rating criteria 
were promulgated.  See 62 Fed. Reg. 65207 through 65224 
(December 11, 1997).  The criteria incorporate objective 
measurements of the level of physical activity, expressed in 
METs (metabolic equivalents) at which cardiac symptoms 
develop. One MET is the energy cost of standing quietly at 
rest and represents an oxygen update of 3.5 milliliters per 
kilogram of body weight per minute. In essence, an estimation 
by a medical examiner of the level of activity (expressed in 
METs and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  See 38 C.F.R. 
§ 4.104, Note 2 (2001).

The current schedular criteria in effect since January 12, 
1998 provide for a 10 percent rating when a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or 
continuous medication required.  When a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or, with evidence of 
cardiac hypertrophy or dilatation on EKG, echocardiogram, or 
x-ray, a 30 percent rating is appropriate. A 60 percent 
rating requires more than one episode of acute congestive 
heart failure in the past year, or, workload greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is assigned with chronic congestive heart 
failure or a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness or syncope or left ventricular 
dysfunction with an ejection fraction of less than 
30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7000 (2001). 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001). In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The appellant contends that he is entitled to an effective 
date prior to April 22, 1999 for the grant of a 100 percent 
evaluation for rheumatic heart disease. Specifically, he 
argues that the 100 percent evaluation currently assigned his 
disability should be made effective to July 1990, the date he 
underwent surgery for  rheumatic heart disease at St. 
Vincent's Hospital.  The Board observes that the appellant 
does not contend, and the record does not suggest, that the 
St. Vincent's Hospital record was received prior to the time 
the appellant submitted his claim in April 1999.  

For reasons which will be expressed in detail below, having 
carefully considered the appellant contentions in light of 
all evidence of record, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As noted above, the RO assigned an effective date of April 
23, 1999, for the grant of a 100 percent disability 
evaluation for the appellant's service-connected rheumatic 
heart disease based on the date of receipt of the appellant's 
claim for an increased disability rating in accordance with 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o).  The Board, in 
its August 2001 decision, assigned an effective date of April 
22, 1999, based on medical evidence on that date which 
indicated an increase in disability.  See the Board's 
decision, page 14 and 38 C.F.R. § 3.400 (o).  That part of 
the Board's decision which assigned an effective date of 
April 22, 1999 was not subject to the Court's remand.      

For consideration, therefore, is whether there is any 
evidence of record that can be construed as receipt of an 
earlier claim, see Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992), or evidence of increased disability during 
the one year period prior to the filing of the claim for 
increase on April 23, 1992, see 38 C.F.R. § 3.400(o).

Concerning the matter of an earlier claim, while the 
appellant contends that he is entitled to an earlier 
effective date for the grant of a 100 percent schedular 
rating for rheumatic heart disease based upon the 1990, St. 
Vincent's Hospital records, he does not contend and the 
record does not show their receipt prior to April 22, 1999.  
The record further does not demonstrate that any information 
was conveyed relative to the appellant's 1990 hospitalization 
prior to April 22, 1999.  In this regard, no informal claim 
is shown by receipt of the St. Vincent's Hospital records 
prior to April 22, 1999, and the provisions of 38 C.F.R. § 
3.157(b)(3) do not avail the appellant.  See 38 C.F.R. § 
3.157(b)(3) [the date of receipt by VA of examination 
reports, clinical records and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals, where such records are submitted 
by or on behalf of the claimant and entitlement is shown].  

Nor is there any evidence identified which can be construed 
as a communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  See 38 C.F.R. § 3.155(a).  

In sum, the record does not show, and the appellant does not 
contend, that any of the media employed to notify VA of the 
existence of an informal claim exist prior to April 1999.  
See 38 C.F.R. § 3.155(a) and Servello.  

Applicable law provides that the effective date of an award 
of increased disability compensation is the earliest date 
that it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year thereof.  Otherwise, it is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(o).  

In this case, there is no evidence of record that suggests an 
increase in the service-connected disability was present 
within the one year period prior to April 23, 1999, with the 
exception of an April 22, 1999 medical record.  

First, there is no VA medical evidence pertaining to the 
appellant's service-connected cardiovascular disability on 
file for the period from the date of the July 1956 rating 
decision until June 1999, nor does the appellant allege that 
such VA medical records exist.  See 38 C.F.R. § 3.157(a).  
Cf. Bell v. Derwinski, 2 Vet. App. 611 (1992) [all VA medical 
records are deemed to be constructively of record in 
proceedings before the Board]. 

This matter was remanded in February 2002 specifically to 
enable the Board to comply with the ruling of the Court in 
Hazan.  Having carefully examined the evidence of record in 
light of Hazan and other applicable law, the Board finds no 
basis upon which to grant an effective date in this matter 
earlier than April 22, 1999.  

In Hazan, the claimant sought an increased disability rating 
in May 1990, and submitted supporting medical evidence dated 
the previous month.  The Board issued a decision in March 
1994, which, in part, denied the claimant's appeal for an 
effective date for an increased rating earlier than April 
1990 (i.e., the date of the supporting medical evidence).  In 
its decision, the Board apparently did not consider the 
claimant's August 1989 hearing testimony which had been added 
to the record during development of a prior claim for the 
same disability, and instead focused its scrutiny upon 
evidence submitted in support of the then-current claim.  The 
Court held that such a limited focus was contrary to 38 
U.S.C. § 5110(b)(2), which required review of all the 
evidence of record (not just evidence not previously 
considered) as to the disability in order to ascertain the 
earliest possible effective date.  Thus, in the factual 
circumstances presented in Hazan the Board was required to 
consider the August 1989 hearing testimony as evidence about 
the claimant's condition during the one-year period prior to 
the May 1990 claim for an increased disability rating.  See 
Hazan, 10 Vet. App. at 517-18; see also Swanson v. West, 
12 Vet. App. 442, 447-48 (1999).    

With respect to the factual circumstances surrounding the 
case now under consideration by the Board, the record of 
hospitalization generated during the appellant's stay at St. 
Vincent's Hospital reflects treatment in July 1990, 
approximately nine years before the submission of the 
appellant's claim.  Those 1990 medical records do not bear 
upon a factual increase in disability for the period of one 
year prior to April 1999.  While there can be no doubt that 
in July 1990 the appellant experienced a severe mitral and 
aortic insufficiency resulting in surgical replacement of the 
aortic and mitral valves, there is no evidence contained in 
these records to indicate that the severity of such disorder 
continued beyond the point at which physicians deemed 
surgical correction necessary.  

In other words, although the appellant was shown in July 1990 
to have significant cardiac symptomatology, there has been no 
evidence added to the record to indicate that the July 1990 
surgical procedure did not rectify the medical difficulty it 
was intended to address, or that from July 1990 to at any 
point up to April 1999, the appellant's condition worsened.  

While in this respect the Court's decision in Hazan is 
silent, the Board is of the opinion that it is reasonable to 
assume that by the use of the word "increase" in the 
Court's decision is meant an increase in disability within 
one year of submission of the claim for an increased rating.  
See 38 C.F.R. § 3.400(o); see also Hazan, at 519-20.      

In short, the 1990 medical records describe what occurred in 
1990.  Those records shed no light on the appellant's 
condition thereafter.  Accordingly, although those records 
have been considered by the Board, as required by the 
Secretary's motion, the Board finds that they are of no 
probative value with respect to the matter of the assignment 
of an effective date under 38 C.F.R. § 3.400(o). 

The Board has also considered the two reports of C.E.H., 
M.D., who indicated that the appellant was hospitalized for 
his cardiac condition in June 1990; that his condition 
worsened at some point in 1999 and that he had permanent pace 
maker implantation in April of that year.  

There is nothing in these reports to indicate a factually 
ascertainable date of increase prior to April 22, 1999; no 
information is provided by Dr. H. to indicate the severity of 
the symptoms until the point of pacemaker insertion.  Indeed, 
the Board reads into the reports of Dr. H. the clear 
conclusion that the July 1990 surgery did indeed rectify the 
appellant's problem until 1999.  

In short, none of the information generated by Dr. H., St. 
Vincent's Hospital, or physicians then caring for the 
appellant, submitted in support of the claim addresses the 
appellant's disability for a period of one year prior to 
April 1999.  Indeed, to the extent that other information 
bears upon the severity of the appellant's cardiac disorder, 
Dr. H. appears to place the worsening at some point in 1999 
by his observation that ". . . once again in 1999 he had 
pr[o]gressive worsening of his symptoms . . . [with] 
increasing shortness of breath now more or less at rest."       

The only information supportive of an increase in disability 
over the then assigned 30 percent was the report of a medical 
evaluation on April 22, 1999.  At that time, findings were 
made as to left ventricular hypertrophy, and the appellant 
was able to perform a treadmill test for only 92 seconds 
before stopping due to extreme shortness of breath; he only 
reached 4.6 METs on testing.  This is indicative of pathology 
approaching that required for a 100 percent rating.  See 38 
C.F.R. § 4.104, Diagnostic Code 7000, which has been set 
forth in detail above.

The Board concludes, based on the above analysis, that an 
increase in the severity of the service-connected appellant's 
rheumatic heart disease was factually ascertainable on April 
22, 1999 and no earlier.  See 38 C.F.R. § 3.400(o).

In summary, for the reasons and bases expressed above, the 
Board concludes that the appellant is entitled to an 
effective date of April 22, 1999, but not earlier, for the 
grant of a 100 percent rating for rheumatic heart disease.


ORDER

An effective date earlier than April 22, 1999 for the grant 
of a 100 percent evaluation for rheumatic heart disease is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

